                         IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF ALABAMA
                                     EASTERN DIVISION

IN RE:                                          )
                                                ) BK CASE #20-41272 JJR 7
PAMELA LATRICE MITCHELL,                        )
                                                )
                       DEBTOR.                  ) CHAPTER 7


      NOTICE OF SECTION 341 MEETING TO BE HELD VIA TELEPHONIC MEANS

       The above-styled case set for the Section 341 Meeting of Creditors on October 23, 2020 at
11:00 a.m.

DUE TO THE URGENCIES OF THE PUBLIC HEALTH CRISIS RELATED TO COVID-19,
THIS MEETING WILL BE HELD BY TELEPHONIC MEANS.

        The Debtor(s) is required to APPEAR BY PHONE at the meeting of creditors on the date and
time set forth above for the purpose of being examined under oath. Attendance BY PHONE by
creditors at the meeting is welcomed, but not required. The meeting may be continued or adjourned
from time to time by notice at the meeting, without further written notice to the creditors.

        Prior to the time set out above, dial the telephone number and use the code set out below to
enter the meeting. Parties should dial in at least five minutes prior to the start of the meeting. There is
no security code and please do not select any other feature. If the automated attendant asks for a
security code, one is not required. Once connected, please mute your phone until the case is called and
disconnect when notified your meeting is completed. You are encouraged to call from a landline if
possible, to call from a quiet location, and to not use a “speaker” function or place the call on hold (as
this may cause music or other noises to play during the meetings of other participants on the call).

         Debtor(s) is encouraged to contact your attorney prior to the meeting for more information.


DO NOT COME TO THE COURTHOUSE. THIS MEETING WILL TAKE PLACE BY
TELEPHONE ONLY.

Dial-in information:

CALL IN #: 1 (877) 336-1839
ACCESS CODE: 9738784

         DATED this 29th day of September, 2020
                                                      /s/ Rocco J. Leo
                                                      Rocco J. Leo
                                                      Chapter 7 Trustee



 Case 20-41272-JJR7          Doc 10     Filed 09/29/20 Entered 09/29/20 16:02:47            Desc Main
                                       Document      Page 1 of 1
